Citation Nr: 0621007	
Decision Date: 07/18/06    Archive Date: 07/26/06

DOCKET NO.  98-04 941A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased disability rating for 
varicose veins in the left leg, currently evaluated as 40 
percent disabling.  

2.  Entitlement to service connection for varicose veins in 
the right leg, claimed to include as secondary to service-
connected varicose veins in the left leg.


REPRESENTATION

Veteran represented by:	Sean A. Ravin, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1944 to June 
1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  In August 2000, the Board denied the claim as to 
the two issues listed above and a total disability rating 
based on unemployability (TDIU).  In May 2001, the U.S. Court 
of Appeals for Veterans Claims (Court) vacated the Board's 
2000 decision and remanded the matter for readjudication.  In 
May 2002, the Board again denied an increased rating for left 
leg varicose veins and service connection for right leg 
varicose veins.  It deferred a decision on the TDIU claim 
pending further development.  In January 2003, the Court 
vacated that part of the Board's May 2002 decision that 
denied service connection for right leg varicose veins and a 
higher rating for left leg varicose veins.  In September 2003 
and December 2004, the Board remanded the matter for further 
development.  The RO granted TDIU in May 2004, while the case 
was on remand status.  As such, two issues, as stated above, 
remain for Board adjudication.   


FINDINGS OF FACT

1.  Varicose veins in the left leg are no more than severe, 
with evidence of superficial veins above and below the knee 
with involvement of the long saphenous, ranging over two 
centimeters in diameter, marked distortion and sacculation, 
with edema and episodes of ulceration, but not involvement of 
the deep circulation; and are manifested by no more than 
persistent edema and stasis pigmentation or eczema, with or 
without intermittent ulceration.

2.  Right leg varicose veins are not shown to be 
etiologically related to active duty; they were not 
manifested within the presumptive service connection period; 
they are not shown to be proximately due to, or the result 
of, left leg varicose veins.  


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for varicose 
veins, left leg, are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.104, Diagnostic Code 7120 (1995-2005).  

2.  The criteria for service connection for varicose veins in 
the right leg are not met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection - Right Leg Varicose Veins

The veteran contends that varicose veins in his right leg are 
the result of service-connected varicose veins in his left 
leg.  Based on such contention, key evidence would be 
clinical evidence linking left leg veins to those on the 
right leg.  Lay contention as to such cause-effect link is 
insufficient.  See 38 C.F.R. § 3.310(a) (2005) (secondary 
service connection is found where a service-connected 
disability aggravates another condition such that the latter 
is proximately due to, or the result of, the former); Allen 
v. Brown, 7 Vet. App. 439 (1995) (In secondary service 
connection cases, the veteran is compensated for the degree 
of disability - but only that degree - over and above the 
degree of disability existing pre-aggravation); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992) (issue of etiology 
is in the province of medical professionals, who, by virtue 
of appropriate training, education, and/or experience, is 
qualified to opine thereon).  However, notwithstanding 
38 C.F.R. § 3.310(a), service connection could be established 
under 38 C.F.R. § 3.303, with evidence that the right leg 
varicose veins were incurred in active duty.  


First, service connection is not warranted under 38 C.F.R. 
§ 3.303 based on evidence of a direct cause-effect link.  The 
service medical records do not show, and the veteran does not 
contend, that varicose veins were manifested in the right leg 
during active duty.  It is noted that, in June 1996, the 
veteran himself reported that he was not treated for varicose 
veins in service.  

In fact, it is evident that the earliest clinical evidence of 
varicose veins in the right leg was not until the 1980s, 
decades after discharge from service.  See 1985 VA medical 
examination report.  That finding appears to be consistent 
with Dr. Sampognaro's May 1996 report, which states that the 
veteran, who was under his care for over 10 years, has 
varicosities in both legs.  (Left leg varicose veins were 
manifested in service, as documented in the June 1946 
separation medical examination report, and service connection 
was granted therefor in a July 1961 rating decision.)  Given 
the large gap in time between discharge and clinical evidence 
of manifestation of right leg varicose veins, service 
connection is not warranted on a presumptive basis under 
current regulations.  See 38 C.F.R. §§ 3.307, 3.309(a), 4.104 
and Diagnostic Code 7120 (2005) (varicose veins are 
considered a cardiovascular disease or disorder, and may be 
service-connected presumptively with evidence of 
manifestation to a minimum degree of 10 percent within a year 
after discharge).  
  
Secondary service connection, too, is not warranted.  The 
record includes private and VA medical doctors' opinions on 
the etiology of the right leg veins.  In August 1996, Dr. 
Sampognaro, who had treated the veteran since 1985, said, in 
pertinent part: "Over the recent months, [the veteran] has 
been having worsening pain in his legs especially on the 
right side.  The worsening pain in his right leg could be 
related to the fact that this leg has received more use over 
recent years because of the condition of his left leg."  In 
November 1999, he said, in pertinent part: "[The veteran] 
was evaluated by Dr. Clay Craighead, a vascular surgeon, on 
May 16, 1996, who stated in his letter that he could not 
'recall seeing someone who has such distended varicosities' . 
. . In my opinion, [the veteran] probably will suffer from a 
worsening disability in the future because of the 
varicosities in his legs."    

In June 2005, a VA medical doctor said, in pertinent part: 
"[T]he veteran's right leg varicose veins have no relation 
to his left leg varicose veins.  In quoting current medical 
literature.  Varicose veins may be primary due to superficial 
venous insufficiency or secondary due to venous hypertension 
from deep or perforating vein valvular incompetence or from 
venous obstruction.  30% of patients with symptomatic 
varicose veins will have deep vein incompetence and 50% will 
have perforated vein incompetence.  With that being said, his 
varicose veins in his right leg would be a result of either 
of those two stated pathophysiologic reasons and having 
nothing to do with his varicose veins in his left leg . . . 
So it is not likely at all that his left leg varicosity 
disability has anything to do with his right leg 
varicosity."

The Board finds Dr. Sampognaro's opinion has less probative 
value than that of the VA examiner.  The fact that a doctor 
has treated the veteran - as Dr. Sampognaro had for over a 
decade (although he is an internist and not a vascular 
diseases specialist, and his treatment records do not seem to 
indicate that treatment was specifically for varicose veins) 
-is one factor that could lend credibility to an etiology 
opinion to the extent that it provides a basis of knowledge 
for that opinion.  However, Dr. Sampognaro's opinion is 
nonetheless less than convincing.  The opinion, apparently 
solicited by the veteran specifically to buttress this claim, 
concludes that, because of overuse of the right leg due to 
increasing symptoms in the left leg, present right leg veins 
are the result of the service-connected left leg disability.  
That is the veteran's contention reiterated by the doctor.  
That is not to say that a lay contention as to causation 
cannot, from a medical standpoint, be valid, if adequately 
explained based on clinical evidence or medical knowledge.  

Dr. Sampognaro does not, however, adequately address the 
underlying medical basis for the opinion.  In contrast, the 
VA examiner explained the common pathophysiological reasons 
for development of varicose veins as documented in medical 
literature, and concluded that the veteran likely developed 
varicose veins due to common pathophysiological reason(s).  
He does not opine that repetitive or excessive motion causes 
varicose veins; he specifically states that there is no 
secondary cause-effect relationship between left and right 
leg veins.  Also, valvular incompetence - consistent with a 
pathophysiological reason cited by the VA examiner in 2005 - 
was noted in both legs long before the etiology opinion was 
given.  See July 1996 VA medical examination report.  See 
also August 1999 VA examination report, in which the examiner 
states: "The evaluation demonstrates significant valvular 
incompetency in the left lower extremity, attributed to 
superficial varicosities and incompetent saphenofemoral valve 
junction . . . Lower extremity venous duplex evaluation 
demonstrated minimal deep valvular incompetency, hence the 
majority of valvular incompetency is due to superficial 
varicosities."  In December 1999, a VA doctor said that, 
while valvular incompetency would cause pain and swelling in 
the affected extremity with use, activity level itself would 
not be the cause of incompetency itself.  Such evidence is 
consistent with the negative 2005 etiology opinion, and 
significantly erodes the persuasive value of Dr. Sampognaro's 
opinion.  Further, the December 1999 opinion is particularly 
probative and disfavors Dr. Sampognaro's opinion, which 
specifically said that "worsening pain" in the right leg 
could be due to overuse of that leg to compensate for the 
extent of veins in the left leg, because, as the VA examiner 
said, activity could exacerbate pain and swelling, but it 
would not explain the etiology of veins themselves. 

Dr. Sampognaro apparently cites Dr. Craighead's reported 
statement that the veteran's veins are extensive to add 
further support to the conclusion that the extent of the 
veins is evidence of the validity of the veteran's contention 
that "overuse" of the right leg results in varicosities in 
that leg.  As explained, the Board has concluded that that 
theory is not adequately supported.  At no time did the 
veteran report that Dr. Craighead - a vascular surgeon - 
opined that his right leg veins are the result of left leg 
veins, which, if of record, could have strongly favored 
service connection.  Dr. Craighead's May 1996 report does not 
include such an opinion.  Based on the foregoing, the Board 
concludes that the preponderance of the evidence is against 
service connection.  Thus, the benefit-of-reasonable doubt 
rule is inapplicable.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2005).  

II.  Increased Evaluation - Left Leg Varicose Veins

Service connection has been in effect left leg varicose veins 
for decades.  A 40 percent rating has been in effect since 
January 14, 1985.  This rating is now protected.  See 
38 U.S.C.A. § 110 (West 2002); 38 C.F.R. § 3.951(b) (2005). 
In this case, the primary concern is evidence of current 
extent of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  

This appeal has been pursued for many years and, during that 
time, the rating criteria for varicose veins were amended 
effective January 12, 1998.  See 62 Fed. Reg. 65207 (1997).  
Varicose veins are evaluated under 38 C.F.R. § 4.104, 
Diagnostic Code 7120 (2005), which currently provide that the 
next higher rating of 60 percent is assigned with evidence of 
persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration.  
Diagnostic Code 7102 in effect before January 12, 1998, 
provided for a 50 percent rating for unilateral, pronounced 
varicose veins manifested by findings required for severe 
varicose veins with secondary involvement of the deep 
circulation as demonstrated by Trendelenburg's and Perthe's 
tests, with ulceration and pigmentation.  See 38 C.F.R. Part 
4, Diagnostic Code 7120 (1994).  (See old criteria for a 40 
percent rating for "severe" unilateral varicose veins, 
which require evidence of superficial veins above and below 
the knee with involvement of the long saphenous, ranging over 
two centimeters in diameter, marked distortion and 
sacculation, with edema and episodes of ulceration; but no 
involvement of the deep circulation.)     

Where a law or regulation is amended while an increased 
rating claim is pending, as is the case here, the Board 
should first determine whether application of the revised 
criteria would result in impermissible retroactivity, and to 
ensure that such application does not extinguish any rights 
or benefits the claimant had prior to the revision.  
VAOPGCPREC 7-2003 (Nov. 19, 2003).  If the revised criteria 
are more favorable to the claimant, implementation of such 
criteria cannot be any earlier than the effective date of 
revision, as a matter of law.  38 U.S.C.A. § 5110(g) (West 
2002).  If the pre-amended criteria are more favorable to the 
veteran, then VA can apply them, but only through the period 
up to the effective date of the revision.

The Board has reviewed the various VA medical examination 
reports and VA and private clinical records dated from 
approximately the past decade, and finds that the evidence 
does not support a rating higher than 40 percent under old or 
new criteria.  Dr. Sampognaro's treatment records do not 
specifically document exacerbated symptoms like persistent 
edema, subcutaneous induration, statis pigmentation, eczema, 
and persistent ulceration.  To the extent they do discuss the 
veins, they are described summarily such as "prominent 
varicosities" or "very large varicosities"; in one 
instance, "no edema" is documented.  Nor do they indicate 
whether the veteran's left leg veins involve deep circulation 
as demonstrated by Trendelenburg's and Perthe's tests, with 
ulceration and pigmentation.  Dr. Craighead's records 
indicate findings of distended varicosities without skin 
changes necessitating surgery.  He found no clinical evidence 
of superficial phlebitis or deep venous thrombosis.  He 
recommended the wearing of compression hose.  The veteran has 
reported elsewhere that these hose are difficult to wear and 
cause skin rashes.      
  
VA examination findings in July 1996 included "big," 
engorged, tortuous veins with pigmentation in the left ankle 
area, but manifestations like ulceration, eczema, induration, 
or persistent edema are not noted.  The January 1998 VA 
examination report documents large varicosities, but negative 
objective findings for tenderness, edema, or ulceration.  An 
August 1999 VA examination report reflects a doctor's 
statement that the degree of disability could not be 
objectively determined, and the veteran underwent further VA 
examination in December 1999.  The report of that examination 
documents superficial varicosities, with negative clinical 
evidence of edema, stasis pigmentation, ulceration, or 
extensive, marked, severe superficial varicosities in the 
left leg.  VA clinical records dated in 1999, too, state 
there is no persistent ulceration, although stasis 
pigmentation is noted.  A May 2005 VA examination report 
documents "massive" edema (but not described as board-
like), stasis pigmentation from mid-leg to the foot, but no 
ulceration.  The June 2005 VA examination report documents 
massive edema, but not board-like edema, statis pigmentation 
from mid-leg to the foot, but not ulceration.    

While persistent edema, although not board-like, is 
clinically documented in the most recent VA medical 
examination reports (May and June 2005), along with stasis 
pigmentation, persistent ulceration is not.  Persistent edema 
and stasis pigmentation are criteria that support a 40 
percent rating already in effect.  A 60 percent rating under 
current criteria requires such manifestations plus, 
specifically, persistent ulceration, not documented 
clinically.  Old criteria for a 50 percent rating requires 
evidence, in particular, of secondary involvement of the deep 
circulation, along with ulceration.  Such manifestations are 
not documented.  VA clinicians consistently have stated that 
the veteran has superficial varicosities.     

As the clinical evidence does not support either a 50 or 60 
percent rating (under old and new criteria, respectively), 
the Board must conclude that the preponderance of the 
evidence is against a higher suchedular rating.  Thus, it 
does not apply 38 C.F.R. § 4.3 (benefit-of-reasonable doubt 
rule).  

Finally, the Board notes the RO's prior discussion of 
extraschedular evaluation at various times during the appeal 
period.  In exceptional cases where schedular evaluations are 
found to be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate.  As discussed above, the current and 
former rating criteria provide for higher evaluations, but 
the veteran has not exhibited the required manifestations for 
assignment of a higher rating.  The Board further finds no 
evidence of an exceptional disability picture in this case.  
The varicose veins of the left leg have not required frequent 
hospitalization.  The veteran has been awarded a TDIU rating 
based on all his service-connected disabilities, but the 
manifestations of the varicose veins of the left leg are not 
exceptional or unusual, so as to produce, in and of 
themselves alone, marked interference with employment so as 
to make application of the regulation schedular rating 
criteria impractical.  Consequently, the Board will not refer 
this case for consideration of assignment of an 
extraschedular rating for these service-connected varicose 
veins.



III.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).   

Upon receipt of a complete or substantially complete benefits 
application, VA must notify the claimant and any 
representative of any information, and medical or lay 
evidence needed to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) 
(2005); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA 
must inform him of any information and evidence not of record 
needed to substantiate the claim, that VA will seek to 
provide, and that he is expected to provide.  It must ask him 
to provide any pertinent evidence he has.  38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided before the initial 
unfavorable agency of original jurisdiction (AOJ) decision.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, appeal was perfected on the claims before enactment of 
the law requiring the notice above.  As such, there can be no 
error as to any lack of pre-AOJ decision notice, and the 
veteran is entitled to content-complying notice and 
subsequent process during appeal, which was provided.  See 
Pelegrini, 18 Vet. App. at 120.  

As to the service connection claim, given the veteran's 
pursuit of this claim on a theory of secondary cause-effect 
relationship between service-connected left leg varicose 
veins and subsequently manifested right leg varicose veins 
and his submittal of a private medical opinion on that point, 
it is clear he understands that such evidence is key in his 
claim.  Nonetheless, VA's December 2003 letter explained that 
the claim must be substantiated with medical evidence that 
the right leg veins are a result of the left leg veins.  That 
letter also explained that an increased rating for left leg 
varicose veins requires evidence of worsened disability.  The 
rating decision, as well as the Statement of the Case (SOC) 
and Supplemental SOCs (SSOCs) issued during the appeal period 
explained what specific criteria apply in evaluating the 
extent of varicose veins and governing service connection 
criteria, and why a higher rating (left leg varicose veins) 
and service connection (right leg varicose veins) are not 
warranted.  The 2003 letter also told the veteran that, if he 
identifies the sources of pertinent evidence, which, for the 
increased rating claim, would include, e.g., medical 
treatment records, employment or insurance examination 
records, and lay evidence, then VA would assist him in 
obtaining the evidence from those sources.  He also was told 
that, notwithstanding this duty to assist, he ultimately has 
the responsibility to substantiate his claim with evidence 
not in federal custody.  

While the veteran was not explicitly asked to "submit 
everything he has" concerning his varicose veins, the Board 
finds no prejudicial error due to failure to strictly and 
literally comply with the "fourth element" notice 
requirement.  The veteran is represented by an attorney.  
During the appeal, he clearly had notice that a favorable 
decision would turn on evidence of an etiological link 
between the varicose veins in his left leg and those in his 
right leg, and clinical evidence demonstrating worsened left 
leg varicose veins.  He knew about what specific rating 
criteria (old and new) apply in the increased rating claim, 
particularly because the Board discussed them in detail in 
prior decisions notwithstanding the Court's orders vacating 
them.  He was aware of what the duty-to-notify entails and 
that VA would assist him in claim development if he supplied 
adequate information about the sources of missing, pertinent 
evidence.  VA included 38 C.F.R. § 3.159, from which the 
fourth element is derived, in the May 2004 SSOC.  Even after 
the most recent SSOC (July 2005) was issued, neither the 
veteran nor his counsel argued there is a notice defect, or 
reported that additional evidence exists but is not in the 
record, or said that additional time is needed to supply more 
evidence.  Under the circumstances, the Board does not find 
basis to conclude prejudice occurred due to any substantive 
notice defect, or as to timing of the notice.           

Nor does the Board find prejudice due to lack of notice 
consistent with Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Here, neither veteran status, nor existence of 
present varicose veins disability, whether in the right or 
left leg, is at issue.  The veteran clearly was aware of the 
importance of medical evidence on an etiological link between 
varicose veins in his left and right legs, and what 
diagnostic criteria apply in evaluating service-connected 
varicose veins.  As the claim is denied, there is no risk of 
prejudice due to lack of notice on effective date of service 
connection  for, or degree of disability of, right leg 
varicose veins; nor is there prejudice on lack of notice on 
the effective date of rating assignment for the left leg 
varicose veins.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question not addressed by 
the AOJ, the Board must consider whether prejudice occurred); 
see also 38 C.F.R. § 20.1102 (2005) (harmless error).  

VA's duty to assist a claimant in substantiating the claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also was satisfied.  This duty contemplates that 
VA will help a claimant obtain relevant records and provide a 
medical examination and/or opinion if needed to decide the 
claim.  The claims file includes service medical records, 
post-service claim adjudication history, VA examination 
findings appropriate to the claim, private etiology opinion, 
VA and non-VA clinical evidence, Social Security 
Administration records, employment records, and lay evidence, 
to include hearing testimony.  Despite appropriate notice 
during appeal, the veteran has not identified other sources 
of pertinent evidence.  Prior Board remand directives were 
completed.  Thus, VA's duty to assist was met.    


ORDER

An increased disability rating for varicose veins in the left 
leg is denied.  

Service connection for varicose veins in the right leg is 
denied. 



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


